Citation Nr: 1727955	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from March 1977 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2016, the Board remanded this claim for additional development.  Following the Board's remand, the RO issued a Supplemental Statement of the Case (SSOC) denying service connection, to include PTSD.  The case has since been returned to the Board for appellate review.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

The medical evidence is at least in equipoise as to whether the Veteran has a current clinical diagnosis of PTSD related to his verified stressors.


CONCLUSION OF LAW

Applying reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, to include PTSD, has been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.130 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to Service Connection for an Acquired Psychiatric Disability, Claimed as PTSD

Legal Criteria

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Factual Background

In August 2010, the Veteran was diagnosed as having PTSD by masters-level therapist "L.G." (initials used to protect privacy), co-signed by A.F., Ph.D.  L.G. reported that the Veteran's stressors were a friend being killed (the friend was described as a woman) and of his wife being sexually harassed.  L.G. reported that the Veteran experienced PTSD symptoms such as frequent intrusive thoughts, traumatic nightmares, avoidance of conversations about his military service, estrangement and detachment from others, increased irritability, problems with memory and concentration, hypervigilance, hyperirritability, and exaggerated startle response.   L.G. stated that the Veteran was permanently disabled but did not provide information about occupational functioning that would support this statement.  Upon examination L.G. reported that the Veteran was cooperative.  He was appropriately dressed and was soft spoken.  She found the Veteran to be oriented to time place and person.  His mood was stated to be dysphoric and affect anxious.  No suicidal or homicidal ideation was noted.  The Veteran was assigned a GAF score of 45.  

In June 2013, the Veteran's private psychiatrist, Dr. E.W.H., diagnosed the Veteran with chronic PTSD and dysthymic disorder.  He reported the Veteran's stressors of a friend being murdered in the military and the Veteran's wife being sexually harassed.  The Veteran reported nightmares three to four times per week, waking up in panic and sweats, which lasted sixty minutes, and flashbacks twice per week.  The physician stated that the Veteran startled easily and was hypervigilant, did not socialize with anyone, and had a severely impaired memory.  He stated that the Veteran's working memory was 70% impaired, and that anger, sadness and fear came upon him 50% of the time, indicating that his prefrontal cortex was dysfunctional.  The Veteran reported that he felt depressed 60% of the time, with low energy and little interest in things.  Dr. E.W.H. stated that due to the Veteran's PTSD, the Veteran was unable to sustain social and work relationships.  Dr. E.W.H. did not describe the social or occupational impairment.  Dr. E.W.H. assigned a GAF score of 40.  

The Veteran was afforded a VA PTSD examination in January 2016, and the examiner determined that the Veteran did not have PTSD or any other psychiatric disorder.  Specifically, the examiner found that a diagnosis could not be rendered "at this time" because of the inaccuracy of the Veteran's reporting.  Despite this, the examiner also stated that, even though the Veteran's reporting may be inaccurate, "individuals who present with inaccurate self-report of symptoms may very well have mental health symptoms that are clinically significant and distressing."  Moreover, the examiner stated that the Veteran described detailed experiences of mental health symptoms that would be consistent with actual mental health disabilities.  Based on the inaccuracy of the Veteran's reporting at the examination, the examiner found that it would not be possible to ascertain, without undue speculation, the type or severity of symptoms the Veteran was currently experiencing.  Further, the examiner could not determine the Veteran's level of occupational or social functioning at the time.

Following a June 2016 Board remand, the Veteran was afforded another VA examination in August 2016.  The examiner who conducted this examination determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 and that the Veteran did not have a mental disorder that conformed to the DSM-5 criteria.  The examiner gave the Veteran a diagnosis of "Malingering."  Specifically, the examiner found that the Veteran was embellishing his symptoms.  The Veteran was administered a test to assess feigning PTSD symptoms.  The examiner found that the Veteran's performance on the measure was above the suggested mean of suspected malingerers and over two times higher than the suggested cut-off for feigning PTSD symptoms.  

The examiner also found significant discrepancies in the Veteran's interview from his previous VA examination interview.  In his January 2016 examination the Veteran reported having no friends since his military service; however during the August 2016 examination, the Veteran reported having a friend since the Navy, in addition to a couple of friends through work.  

The examiner found that there were significant discrepancies in the Veteran's report of substance use.  In his January 2016 examination, the Veteran reported using cannabis with his wife as a way to cope with her being sexually harassed; however during the August 2016 examination, the Veteran reported that he used cannabis once (in his lifetime) during his active military service with a group of fellow service members.  He also reported during the examination that he has not used any alcohol since his active military service.  However, during the January 2016 examination the Veteran endorsed current, daily alcohol use to cope with military stressors.

Lastly, the examiner noted discrepancies in the Veteran's recollection of his friend's murder. In a July 2015 statement in support of claim, the Veteran reported that he found out about his friend's murder through the news.  However, in both his VA examinations, the Veteran reported that he saw the body of a close friend who had been murdered.

The Veteran underwent a private examination with Dr. F.R. in November 2016.  Dr. F.R. reported that the Veteran's PTSD resulted in total occupational and social impairment due to symptoms such as depressed mood, anxiety, mild memory loss, impaired judgment, and suicidal ideation.  Dr. F.R. reported that the Veteran had a history of alcohol abuse, and that his alcohol use waxes and wanes with stress levels.  He also noted that the Veteran's friend was murdered during one of the Veteran's cookouts.  

Analysis

In this case, affording the Veteran the benefit of the doubt, service connection is warranted.  First, there is credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen, supra.  The Veteran asserted that a close friend and fellow service member was murdered while he was he was stationed in Guam.  The Veteran identified the friend by name, and development efforts undertaken by the AOJ ultimately demonstrated that this incident, in fact, occurred.

As to medical evidence diagnosing PTSD and linking symptomatology to the claimed in-service stressor, the record contains contradictory evidence.  The January 2016 examiner suggested that the Veteran's reporting of symptoms was inaccurate and thus, the examiner was unable to render a diagnosis; however, the examiner also acknowledged that the Veteran may have "clinically significant and distressing" symptoms.  The August 2016 VA examination determined that the Veteran did not meet the DSM-5 criteria, and determined that the veteran was malingering in his description of symptomatology.  Although the Board has no reason to question the examiner's methodology to test feigned PTSD symptoms, it is unclear whether the exaggeration of symptoms is, in and of itself, a symptom of an acquired psychiatric syndrome.  

In contrast to the two negative reports, four separate mental health professionals have diagnosed the Veteran with PTSD related to his verified stressor.  Specifically, opinions rendered in August 2010, June 2013, and November 2016, all support the Veteran's claim, and do not report any suspected malingering.  

Having reviewed not only the ultimate conclusions stated, but the factual underpinnings of the conclusions, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a clinical diagnosis of PTSD related to the verified in-service stressor.  Given that the evidence is in relative equipoise, the benefit of the doubt is afforded to the Veteran, and these issues will be resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2014).  Hence, because the Veteran is currently suffering from PTSD related to a verified in-service stressor, entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.304(f); Cohen, supra.  



ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


